Case 2:18-cV-02552-DDC-KGG Document 9 Filed 10/17/18 Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSIM()N;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,

Plaintiffv,
v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

Defendants.

 

 

Civil Action No.

MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Pursuant to D. Kan. Rule 83.5.4., l move that Omar Francisco Gonzalez-Pagan be

admitted to practice in the United States District Couit for the District of Kansas, for purposes of

this case only.

l certify that I am a member in good standing of the Bar of this Court and that in

compliance With D. Kan. Rule 83.5.4(0), I Will Sign all pleadings and other papers Which are

signed and filed by said attorney. l also agree that l Will participate meaningfully in the

preparation and trial of this case, to the extent required by the Court.

12228577.1

Case 2:18-cV-02552-DDC-KGG Document 9 Filed 10/17/18 Page 2 of 5

Pursuant to D. Kan. Rule 83.5.4 (a), l have attached the required affidavit in support of
this motion, and have sent a proposed order granting this motion to chamber’s email address. I
have also verified that the information contained in the affidavit is true and accurate
Respectfully submitted,
BRYAN CAVE LEIGHTON PAISNER LLP

By: /s/ Sarah R. Holdmeyer
J ames D. LaWrence KS #22565
Sarah R. Holdmeyer KS #27584
1200 Main Street, Suite 3800
Kansas City, MO 64105
(816) 374-3200 (telephone)
(816) 374-3300 (facsimile)
jdlawrence@bclplaw.com
sarah.holdmeyer@bclplaw.com

ATTORNEYS FOR l)LAINTlFFS

12228577.1

Case 2:18-cV-02552-DDC-KGG Document 9 Filed 10/17/18 Page 3 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MNSAS
KANSAS CITY DIVISION

NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,

Civil Action No.
Plaintifj@,

V.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

Dej?zndants.

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Pursuant to D. Kan. Rule 83.5.4., l declare that the following facts are true, to the best of

my knowledge, information and belief:

1. My full name is: Omar Francisco Gonzalez-Pagan
2. I practice under the following firm name or letterhead:
Name: Larnbda Legal Defense and Education Fund, Inc.

Address: 120 Wall Street, 19th Floor
New York, New York 10005

Telephone Number: (212) 809-85 85 , eXt. 211

FaX: (212) 809~0055
12228577.1

Case 2:18-cV-02552-DDC-KGG Document 9 Filed 10/17/18 Page 4 of 5

12228577.1

Email address:

1 have been admitted to practice in the following courts:

ogonzalez-pagan@lambdalegal.org; omar.gp@gmail.com

w Date of Admission Bar Number
Commonwealth of Massachusetts 1 1/23/2010 678517
State of New York ` 2/25/2015 5294616
U.S. Supreme Court 3/23/2015 294090
First Circuit Court of Appeals 11/14/2014 1167550
Second Circuit Court of Appeals 3/8/2016

Third Circuit Court of Appeals 1/12/2018

Fourth Circuit Court of Appeals 10/19/2017

Fifth Circuit Court of Appeals 10/9/2014

Seventh Circuit Court of Appeals 8/5/2016

Eighth Circuit Court of Appeals 3/16/2018

Eleventh Circuit Court of Appeals 3/24/2017

U.S. District Court, District of Colorado 12/7/2015

U.S. District Court, District of Massachusetts 11/15/2011

U.S. District Court, N.D. New York 10/23/2017 520915
U.S. District Court, S.D. New York 9/29/2015 OG2885

1 have reviewed D. Kan. Rule 83.5.4. Pursuant to that rule 1 have retained local
counsel to assist in the representation in this case, and 1 agree that local counsel will
sign all pleadings or other papers and participate meaningfully in the preparation and
trial of the case or proceedings to the extent required by the Court.

1 consent to the exercise of disciplinary jurisdiction over any alleged misconduct that
occurs during the progress of this case.

1 am in good standing in all bars of which 1 am a member.

No disciplinary or grievance proceedings have been previously filed against me.

No disciplinary or grievance proceedings are pending against me in any jurisdiction

Case 2:18-cV-02552-DDC-KGG Document 9 Filed 10/17/18 Page 5 of 5

9. 1 have not been charged in any court of the United States or of any state, territory or
possession of the United States with the commission of a felony or unprofessional
conduct.

10. 1 have completed the Electronic Filing Registration Form for filing as an attachment
to this motion and affidavit 1 understand 1 will receive System-generated notices of

electronic filing z /

 

Omar(!§dncisce~@)onzaer-Pagan

STATE OF MISSOURI )
) ss
ii

)
§§

sUBSCRIBED AND sWoRN ro before me this ;day of iv , 2018, by omar
Francisco Gonzalez-Pagan, proved to be on the basis of satisfactory evidence to be the person
who appeared before me. t

6

CoUNTY oF `\i\;i;i

     

   

"/t,»\ ’/ \W/

 

trip § ’ '”" _
iii §§;:§/‘ @/ Notary Public
§ jig/§§ ,:`)

My Commission expires:

` aoém tea sometime
Notary Public - Notary Sul

State ot M|ssouri, C|ay Oounty
Com'm\sslon # 14831604
My Commlssion Ex bros Nov 20. 20,18

 

12228577.1

